UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7303



CALEB ELIJAH WARDRETT,

                                           Petitioner - Appellant,

          versus


J. C. WILSON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-860-5)


Submitted:   November 21, 2003         Decided:     December 23, 2003


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Caleb Elijah Wardrett, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Caleb Elijah Wardrett seeks to appeal the district court’s

order    granting    Respondent’s        motion   for    summary      judgment    and

dismissing his petition under 28 U.S.C. § 2254 (2000).                    An appeal

may not be taken from the final order in a habeas corpus proceeding

unless    a    circuit   justice    or    judge    issues      a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).            As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                     We have

independently reviewed the record and conclude that Wardrett has

not satisfied either standard.                See Miller-El v. Cockrell, 537

U.S.    322,   336   (2003).   Accordingly,       we    deny   a    certificate    of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                          2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3